Case 1:19-cv-01700-NYW Document 30 Filed 05/08/20 USDC Colorado Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


Civil Action No. 1:19-cv-01700-NYW

MARY T. CHARNEY,

       Plaintiff,

v.

UNITED AIRLINES, INC.

       Defendant.



     DEFENDANT’S UNOPPOSED MOTION TO RESTRICT PUBLIC ACCESS TO
         EXHIBITS C & D TO ITS MOTION FOR SUMMARY JUDGMENT


       Defendant United Airlines, by and through its counsel, and pursuant to D.C.COLO.LCiv.R

7.2, hereby moves for entry of an Order restricting public access to the enclosed documents,

Exhibits C & D to its Motion Summary Judgment, and as grounds therefore, states as follows:

       CERTIFICATE OF COMPLIANCE WITH D.C. COLO.LCiv.R 7.1

       Plaintiff advised that she does not oppose the relief requested herein.

       1.      Defendant is filing its Motion for Summary Judgment simultaneously with the

filing of this Motion. Exhibits C & D submitted in support of its Motion for Summary Judgment

contain proprietary information and are subject to the Stipulated Protective Order entered in this

case on July 31, 2019 [Doc No. 19]. The nature of the documents at issue requires that public

access be restricted and that access be limited to the parties and the Court – Level 1. If access to
Case 1:19-cv-01700-NYW Document 30 Filed 05/08/20 USDC Colorado Page 2 of 4




these documents is not restricted, Defendant will be prejudiced as the exhibits contain confidential

propriety information that may improperly annoy, embarrass or oppress Defendant.

        2.      Exhibit C to Defendant’s Motion for Summary Judgment is a copy of portions of

Defendant’s Working Together Guidelines stamped CONFIDENTIAL pursuant to the Stipulated

Protective Order entered in this case.

        3.      Exhibit D to Defendant’s Motion for Summary Judgment is a copy of portions of

Defendant’s Employee’s Guide to Workers’ Compensation – Catering Operations stamped

CONFIDENTIAL pursuant to the Stipulated Protective Order entered in this case.

        4.      Legitimate interests in terms of maintaining the confidentiality of the information

contained in Exhibits C & D will be seriously compromised if this Motion is not granted. There

is no less restrictive alternative to the relief sought herein.

        5.      Thus, Defendant requests that access to Exhibit C & D be limited to the parties and

the Court - Level 1. The relief sought herein will not prejudice any party. All information required

by D.C.COLO.LCivR 7.2(c) is set forth herein.

        6.      Defendant     files   the   proposed     restricted   filings   in   accordance   with

D.C.COLO.LCivR 7.2(e).

        WHEREFORE, Defendant United Airlines respectfully requests this Court enter an Order

granting its Motion to Restrict Public Access to Exhibits C & D to its Motion for Summary

Judgment.




                                                    2
Case 1:19-cv-01700-NYW Document 30 Filed 05/08/20 USDC Colorado Page 3 of 4




      Dated this 8th day of May 2020.

                                        Respectfully submitted,


                                        s/William T. O’Connell, III_____
                                        William T. O’Connell, III
                                        Wells, Anderson & Race, LLC
                                        1700 Broadway, Suite 1020
                                        Denver, CO 80290
                                        T: 303-830-1212
                                        Email: woconnell@warllc.com

                                        ATTORNEYS FOR DEFENDANT UNITED
                                        AIRLINES, INC.




                                           3
Case 1:19-cv-01700-NYW Document 30 Filed 05/08/20 USDC Colorado Page 4 of 4




                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on May 8, 2020, a true and correct copy of the above and
foregoing DEFENDANT’S UNOPPOSED MOTION TO RESTRICT PUBLIC ACCESS TO
EXHIBITS C & D TO ITS MOTION FOR SUMMARY JUDGMENT, and corresponding
exhibits, were electronically served to the following email address:

Via Email
Mary T. Charney
1880 South Cascade Avenue
Colorado Springs, CO 80905
Email: marytcc@msn.com
Pro Se Plaintiff

                                              S/ April Barrett
                                              April Barrett
                                              Email: abarrett@warllc.com




                                          4
